Title: Enclosure: Extract from a Letter of John Hurford Stone to Joseph Priestley, 29 October 1802
From: Stone, John Hurford
To: Priestley, Joseph


            Extract of a letter from the emperor Alexander  to M. de la Harpe, a Swiss, the primary mover of the revolution in Switzerland, one of their Directory, afterwards retired to his Chateau 2 leagues from Paris. he had been chosen by the late Empress Catharine to educate the present Emperor & Constantine his brother, & was chosen not only as a man of talents, but, still more extraordinary, as a Republican. Alexander has therefore recieved a thoroughly republican education, & is by disposition & character virtuous & exemplary. he corresponded with Le Harpe (in Switzerld) during his banishmt by Paul. the letters of the prince are homilies of republican principles, not extravagant & chimerical projects of reformation, but wise & well weighed plans of government. in a late one of 8. pages to Le Harpe he says ‘to you my dear friend I owe every thing that I possess. it is from you alone that I have imbibed those principles which shall be the regulators of my conduct; whilst I fill the arduous post which Providence has assigned me, it is impossible for me ever to repay you the immense obligations which I owe. the only recompence I can ever hope to make you will be by reducing to practice the lessons you have taught, & by becoming an instrument of the happiness & liberty of this hitherto ill instructed and ill governed people. if I durst exact any thing more from you, it is to come hither, if your avocations will permit you to finish the education which you have begun. I know the snares by which I am surrrounded. I know also my own weakness but I shall be strong in your strength.’ La Harpe returned to Petersburgh. Alexander had already begun his reformation by publishing his Ukases for the liberty of the press & abolition of slavery.
            La Harpe while residing near Paris, was intimate with mr Stone the English patriot now a refugee in France & corresponding with Dr. Priestly, in a letter to whom he communicates the above & many other particulars in the same style.
          